
	
		III
		111th CONGRESS
		2d Session
		S. RES. 536
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2010
			Ms. Snowe (for herself
			 and Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 1, 2010, as
		  Declaration of Conscience Day in commemoration of the 60th
		  anniversary of the landmark Declaration of Conscience speech
		  delivered by Senator Margaret Chase Smith on the floor of the United States
		  Senate.
	
	
		Whereas on June 1, 1950, Senator Margaret Chase Smith of
			 the State of Maine, in her first major speech on the floor of the Senate,
			 delivered a courageous and heroic speech responding to the contemptible actions
			 and words of Senator Joseph McCarthy from the State of Wisconsin;
		Whereas in 15 minutes, Senator Smith accomplished a task
			 that 94 of her male colleagues did not dare to attempt;
		Whereas Senator Smith had the will and integrity to speak
			 out vigorously when silence was a safer course;
		Whereas through the power of her iconic words, Senator
			 Smith challenged a giant of demagoguery, prompting financier and presidential
			 advisor, Bernard Baruch, to say that “had a man made that speech, he would have
			 become the next President of the United States”;
		Whereas Senator Smith, because of her bravery both in
			 politics and in life, inspired millions of young girls, and became a role model
			 for countless more women across the United States, who had never before thought
			 that women could aspire to any kind of public office;
		Whereas Senator Smith was a legendary and undeniable force
			 of civic good and political courage, whose bravery, civility, compassion, and
			 integrity are woven indelibly into the fabric of the greatness of the United
			 States;
		Whereas Senator Smith was a much-beloved and universally
			 admired daughter of the State of Maine and forever the pride of Skowhegan,
			 Maine, her birthplace and home;
		Whereas Senator Smith was a teacher, telephone operator,
			 newspaper woman, office manager, secretary, wife, Congresswoman, and
			 Senator;
		Whereas Senator Smith was the first woman to be elected to
			 both Houses of Congress; and
		Whereas Senator Smith was—
			(1)a timeless leader
			 for the State of Maine and the United States;
			(2)a friend to
			 freedom and the public trust;
			(3)a fearless
			 defender of democracy and the bedrock principles of democracy; and
			(4)above all else, a
			 Stateswoman and public servant who belongs not just to the State of Maine and
			 the United States, but to the ages: Now, therefore, be it
			
	
		That the Senate—
			(1)designates June
			 1, 2010, as Declaration of Conscience Day;
			(2)recognizes the
			 60th anniversary of the landmark Declaration of Conscience
			 speech delivered by Senator Margaret Chase Smith;
			(3)honors the
			 heroism of the immortal words and actions of Senator Smith; and
			(4)pays tribute to
			 the integrity and courage of Senator Smith, which reverberates to this
			 day.
			
